                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          December 20, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

FRANCISCO MOLINA,                 §
                                  §
     Petitioner,                  §
VS.                               §          CIVIL NO. 2:18-CV-416
                                  §
FEDERAL BUREAU OF PRISONS, et al, §
                                  §
     Respondents.                 §

                                     ORDER

      The Court is in receipt of Magistrate Judge B. Janice Ellington’s
Memorandum and Recommendation (“M&R”), Dkt. No. 17. Petitioner Francisco
Molina (“Molina”) has not filed objections. Molina alleges that the Federal Bureau of
Prison’s (“BOP”) incorrectly calculated his sentence and filed this 28 U.S.C. § 2241
petition. Dkt. Nos. 1, 17.
      BOP made a motion to dismiss which the Magistrate Judge treated as a
motion for summary judgment. Dkt. No. 17 at 1. The M&R recommends granting
summary judgment and denying the petition on the merits or alternatively
dismissing the petition without prejudice for failure to exhaust administrative
remedies. Dkt. No. 17 at 9.
      As the M&R states “Molina concedes in his petition that he has not
exhausted his administrative remedies, and he has not provided any other evidence
to the contrary. (D.E. 1 at 2).” Dkt. No. 17 at 7. The M&R correctly points out the
administrative remedy procedure for incarcerated people to follow before filing in
court. Dkt. No. 17 at 6.
      The Fifth Circuit has determined that a “§ 2241 petitioner ‘must first exhaust
his administrative remedies through the Bureau of Prisons.’” Rourke v. Thompson,
11 F.3d 47, 49 (5th Cir. 1993).




1/2
      The Court therefore ADOPTS the M&R, Dkt. No. 17 and DISMISSES
Molina’s petition for failure to exhaust administrative remedies. The Court directs
the Clerk of the Court to close the case.


      SIGNED this 20th day of December, 2019.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge




2/2
